Exhibit 10.5
 
EMPLOYMENT AGREEMENT


    This Employment Agreement (the “Agreement”), between Skymall Holding Corp.,
a Delaware corporation (the “Company”), and Kevin Weiss (“Employee”), is entered
into effective as of April 18, 2013 (the “Effective Date”).
 
Recitals:


    The Company desires to retain Employee and Employee desires to be employed
by the Company under the terms and subject to the conditions set forth below.


Agreements:


    In consideration of the mutual promises and covenants contained in this
Agreement, the Company and Employee agree as follows:


       1. Term. The term of this Agreement shall begin on the Effective Date and
shall expire on the fifth anniversary of this Agreement, unless sooner
terminated by the Employee or the Company as provided herein (the “Term”).
 
       2.  Employment.
 
          (a) Position and Duties. The Company agrees to employ and engage the
services of Employee during the Term as the Chief Executive Officer (CEO) for
the Company, reporting directly to its board of directors (the “Board”).
Employee agrees to serve the Company in such capacity during the Term.
Employee’s duties and responsibilities shall be those typical of a CEO,
including (i) developing and setting the Company’s strategy, (ii) overseeing the
Company’s operations and activities, (iii) working with the Board and senior
management to develop and set the Company’s budget, (iv) overall management of
the Company and (v) such other duties and responsibilities as may be assigned by
the Board. All senior management employees of the Company shall report directly
to Employee, or to such other employees of the Company as he designates. In
addition, during the Term, Employee shall serve as a member of the board of
directors of SkyMall, Inc. (it being understood that, in such capacity, Employee
will enjoy the contract rights to indemnification provided for in Article Sixth
of the Certificate of Incorporation of SkyMall, Inc.).


          (b) Devotion of Efforts. Employee shall devote his full business time
to the business and affairs of the Company, using his reasonable best efforts to
promote the interests of the Company, and shall perform faithfully and
efficiently the responsibilities assigned to him in accordance with this
Agreement. This Section 2(b) shall not prohibit Employee from engaging in
personal, investment, board or charitable activities, if such activities do not
materially conflict with the business of the Company or materially interfere
with Employee’s duties under this Agreement. Employee shall notify the Company
in writing from time to time of any board, officer or other significant
positions which he holds in connection with any such personal, investment, board
or charitable activities. Such positions as of the Effective Date are set forth
on Exhibit A to this Agreement.
 
       3.  Compensation and Other Employment Terms.
      

          (a) Base Salary. During the Term, the Company shall pay Employee a
base salary of $500,000.00 per year. The base salary shall be payable in cash,
subject to applicable withholdings, in accordance with the then current payment
policies of the Company for its employees, but no less frequently than monthly.
The base salary may be increased during the Term by the Company, and may be
decreased by the Company but only in connection with (and only to the same
proportional extent as) across the board salary reductions affecting similarly
situated employees of the Company (an "Across-the-Board Salary Reduction").
 
 
-1-

--------------------------------------------------------------------------------

 
 
          (b) Bonus. In addition to the base salary specified in Section 3(a),
Employee shall  be eligible to participate in bonus plan(s) adopted from time to
time by the Company. Employee's target bonus in 2013 will be $250,000.00 (the
"Target Bonus"), prorated from the Effective Date and payable in or about March
2014. The bonus plan(s) referenced in this Section 3(b) will be jointly
developed by the Employee and the Company within 90 days of the Effective Date.
The grant of a bonus is discretionary and subject to the conditions set forth in
the plans approved by the Company. Employee must be an active employee in good
standing on the payment date to be eligible to receive a bonus payment.
Notwithstanding the preceding sentence, the Company shall pay Employee the full
amount of any bonus applicable in respect of a calendar year in the event that,
at any time after November 30 of such year and before the date of payment of the
bonus, (i) the Company terminates employee's employment due to his death or
Disability or without Cause or (ii) Employee terminates his employment for Good
Reason; and, if any such termination instead occurs on or before November 30 of
such  year,  then  the Company shall pay Employee a portion of the applicable
bonus, pro rated (if and as applicable) based on the partial achievement (if
any) through the termination date of any goals,  metrics, targets or other
objectives applicable established for the bonus at issue.


          (c) Vacation. Employee shall be entitled to (i) four (4) weeks of paid
vacation annually (pro rated from the Effective Date through the end of2013),
and (ii) all federal and state holidays generally observed by the Company.
Unused vacation time in any year shall be forfeited and shall not carry over to
the next year. The timing of paid vacations shall be scheduled in a manner
reasonably acceptable to the Company.
         

          (d) Employee Benefits. During the Term, and to the extent eligible,
Employee shall be entitled to participate in all retirement, savings and other
benefit plans and programs available either to similarly situated employees or
to employees of the Company generally. In addition, Employee and his eligible
dependents shall be eligible to participate in each welfare benefit plan of the
Company currently maintained or hereafter established by the Company for the
benefit of its employees (each, a "Welfare Benefit Plan"), in each case in
accordance with the terms of such plans. Such Welfare Benefit Plans may include,
without limitatio medical, dental, life and disability insurance plans and
programs; provided that the Company may change its Welfare Benefit Plans from
time to time in its discretion. During the Term, the Company shall pay the full
amounts of all medical insurance premiums for Employee and his dependents. To
the extent benefits provided under any such Welfare Benefit Plan are subject to
Section 409A of the Internal Revenue Code of 1986, as amended, the benefits
provided in any calendar year shall not affect the benefits to be provided in
any other calendar year.
 
          (e) Business Expense Reimbursement.  The  Company shall reimburse
Employee for all reasonable business expenses incurred in connection with the
performance of his duties under this Agreement, including (i) reasonable travel
and commuting expenses (including expenses of commuting to and from Employee's
home in Massachusetts) and (ii) the reasonable expenses of moving Employee's
personal belongings from his principal residence to the area of Phoenix, Arizona
(it being understood that, after doing so, Employee nonetheless will
periodically commute to and from the aforesaid Massachusetts home). Employee
shall provide to the Company reasonable supporting documentation for all such
expenses. The expenses eligible for reimbursement in any calendar year shall not
affect the expenses available for reimbursement in any other calendar year, and
all expenses shall be reimbursed by the Company within sixty (60) days after
Employee submits such expense for reimbursement, but in no event later than the
December 31 following the calendar year in which the expense was incurred.


 
-2-

--------------------------------------------------------------------------------

 
 
          (f)    Long Term Incentive Compensation.    The Company expects to
adopt a long-term incentive plan in order to promote the success and enhance the
value of the Company by linking the personal interests of its key employees to
those of the  Company's owners.   Subject to the approval of the Company, when
the long-term incentive plan is adopted, it is expected Employee will be awarded
a 10% profits interest in the Company or an affiliate, vesting in equal
installments of twenty five percent (25%) per year on each anniversary date of
the initial grant and provided the Employee has completed at least one year of
continuous employment with the Company. Notwithstanding the foregoing or any
other provision of this Agreement, (i) if the Company terminates Employee's
employment with  Cause,  as  defined herein, Employee  shall forfeit any and all
profits interest awarded to Employee, whether vested or unvested, (ii) if
Employee terminates this Agreement without Good Reason, as defined herein,
Employee shall forfeit 50% of any and all vested profits interest awarded to
Employee (it being understood that Employee shall not have a right to any
unvested profits interest), and (iii) if the Company consummates a Change of
Control Transaction (as hereinafter defined) at any time following the first
anniversary of this Agreement then, subject to the terms of the long-term
incentive plan, all unvested profits interests in the Company or an affiliate
previously awarded to Employee shall vest immediately prior to the Change of
Control Transaction; provided, however, that any Change of Control Transaction
that results from a bona fide offer or proposal made by the Company or an
affiliate thereof prior to the first anniversary of this Agreement, regardless
of whether the transaction closes after the first anniversary of this Agreement,
shall not result in acceleration of any unvested profits interest.

 
          (g) Meaning of Change of Control Transaction.  For purposes of this
Agreement, "Change of Control Transaction" means either: (A) the acquisition of
the Company, the Company's parent entity SkyMall Holding, LLC, a Delaware
limtited liability company, or the Subsidiary (the entity at issue being called
the "Target") by another entity by means of any transaction or series of related
transactions to which the Target is party (including, without limitation, any
stock acquisition, asset acquisition, acquisition of limited liability company
interests, reorganization, merger or consolidation, but excluding any sale of
equity securities undertaken primarily for capital raising purposes) that
results in the voting securities of the Target outstanding immediately prior
thereto failing to represent, immediately after such transaction or series of
transactions (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the entity that controls such surviving
entity), a majority of the total voting power represented by the outstanding
voting securities of the Target, such surviving entity or the entity that
controls such surviving entity; or (B) a sale or other conveyance of all or
substantially all of the assets of the Target. Notwithstanding the preceding
sentence, if such surviving entity or the entity that controls it shall not have
any voting securities, then a "Change of Control Transaction" will be deemed to
occur if the holders (or one or more groups of the holders) of the Target's
equity securities immediately before the consummation of such transaction or
series of transactions shall fail to control (within the meaning of Rule 405
promulgated under the Securities Act of 1933, as amended) the governing body of
such surviving entity or the entity that controls it. For purposes of this
Section 3(g), the term "voting securities" means the equity securities of the
entity at issue having ordinary voting power with respect to the election of
such entity's board of directors (if such entity is a corporation), or its
manager(s) or managing member(s) (if such entity is a limited liability
company), or its equivalent governing body.
 
          (h) Key Man Insurance Policy. The Company may, in its discretion and
at its sole expense, obtain a key man life insurance policy (the "Policy") on
the life of Employee, with the Company as the beneficiary under the Policy.
Employee agrees to reasonably cooperate with the Company and its insurer with
respect to the acquisition and/or maintenance of the Policy.
 
       4.  Termination; Compensation Upon Termination.


          (a) Termination upon Death or Disability. Employee's employment shall
automatically terminate if Employee dies or becomes Disabled during the Term.
 
 
-3-

--------------------------------------------------------------------------------

 
 
          (b) Compensation Upon Termination by Company With Cause, or by
Employee Without Good Reason. If the Company terminates Employee's employment
with Cause, or if Employee terminates this Agreement without Good Reason, then
the Company shall pay or provide to Employee (within ten (10) days after
effective date of the termination of his employment) (i) his base salary through
the date of termination, (ii) any accrued benefits to the date of termination,
and (iii) reimbursement of outstanding business expenses incurred to the date of
termination.
 
          (c)  Compensation Upon Termination by Employee for Good Reason. If
Employee terminates his employment for Good Reason, or if the Company terminates
his employment without Cause (and not due to his death or Disability), then the
Company shall pay or provide to Employee (within ten (10) days after effective
date of the termination of his employment)  (i) his base salary through the date
of termination, (ii) any accrued benefits to the date of termination, (iii)
reimbursement of outstanding business expenses incurred to the date of
termination, (iv) Employee's profits interest in the Company (if any) vested as
of the date of effective date of his termination of employment; and (iv)
Severance. Notwithstanding the foregoing, the Company's obligation to pay
Severance shall be conditioned upon (A) Employee being employed under this
Agreement for a Term of at least 90 days, and (B) Employee executing and
delivering to the Company a complete general release of all claims, known or
unknown, against the Company and its subsidiaries and affiliates, including
employment-related claims, in a form acceptable to the Company.
 
          (d)  Definitions.  For the purposes of this Agreement,


             (i) "Good Reason" shall mean (A) a material breach by the Company
of any of its obligations under this Employment Agreement (including any
reduction of his then-current base salary or any guaranteed portion of any
bonus, but excluding an Across­ the-Board Salary Reduction) which is not
otherwise corrected if capable of being corrected, within thirty (30) days after
a written demand for performance has been delivered by the Employee which
specifically identifies the manner in which the Employee believes the Company
has not complied with the obligation(s) at issue; or (B) the Employee being
directed by the Board to engage in unlawful acts; or (C) the occurrence of any
of the following events without the Employee's express, prior written consent
(unless corrected before the date of termination): (1) the assignment to the
Employee of any duties that (i) are of lesser status, dignity and character than
the duties reasonably and customarily required of an employee assigned the
title,_ position, responsibilities and authority contemplated in Section 2(a)
above or (ii) are otherwise materially inconsistent with such title, position,
responsibilities and authority; (2) a substantial reduction in the nature or
status of the Employee's title, position, responsibilities or authority from
those contemplated in Section 2(a) above; or (3) any other action by the Company
which results in a material diminution in the Employee's title, position,
responsibilities or authority; or (D) a relocation of the Employee's principal
place of employment to a location more than fifty (50) miles from the Company's
current employee offices in Phoenix, Arizona.


             (ii) "Disability" shall mean Employee's inability, with reasonable
accommodation, to perform one or more of the essential functions of Employee's
position hereunder on a full-time basis for a period exceeding 90 consecutive
days or for periods aggregating more than 90 days during any 12 month period as
a result of incapacity due to physical or mental impairment not due to drug or
alcohol abuse (it being understood that, if Employee is not performing due to
drug or alcohol abuse, such non-performance shall entitle the Company to
terminate for Cause as provided in this Agreement). If there is a dispute  as to
whether Employee is or was physically or mentally unable to perform the
essential functions of Employee's position under this Agreement, such dispute
shall be submitted for resolution to a licensed physician agreed upon by the
Company and Employee, or if an agreement cannot be promptly reached, the Company
and Employee will each select a physician, and if these physicians cannot agree,
they will pick  a third physician whose decision shall be binding on all
parties. If such a dispute arises, Employee shall submit to such examinations
and shall provide such information as such physician(s) may request,  and
the  determination  of the physician(s) may be released to the Company and, as
to Employee's physical or mental condition, shall be binding and conclusive.


 
-4-

--------------------------------------------------------------------------------

 
 
             (iii)  "Cause"  shall   mean   Employee's:   (A)   indictment,
conviction or plea of nolo contendere for (1) any felony, or (2) any misdemeanor
(other than a traffic violation) relating to the Company which is punishable by
imprisonment under  federal, state or local law; or (B) breach  of fiduciary
duty; or (C) commission of embezzlement or fraud on, or in his dealings with,
the Company or his misappropriation of any of the Company's funds or assets; or
(D) willful failure to perform his material duties which is continuing for at
least fifteen (15) days after a written demand for performance has been
delivered by the Board which specifically identifies the manner in which the
Company believes the Employee has not substantially performed  said duties, or
the Employee's  material violation of any covenant of his in this Employment
Agreement, provided that the Board has given the Employee written notice
specifically identifying such violation and he has not cured the same within
fifteen (15) days after the giving thereof (provided, however, that neither of
the above cure periods will be applicable in the event that the applicable
actions, by their nature, cannot be cured); or (E) willful misconduct that
results or is likely to result in gain or personal enrichment of the Employee at
the expense of the Company, whether monetarily or otherwise, or any other
willful misconduct that has or is likely to have a material adverse effect upon
the Company's financial condition, results of operations, business or prospects
or any of its assets, properties or rights (whether tangible or intangible),
including (but not limited to) intentionally causing or knowingly influencing
the material misstatement of a financial position or statement of income or
expense of the Company; or (F) willful failure to comply with any applicable law
that is material to the business or affairs of the Company or with any written
Company policies or directives including (but not limited to) those relating to
discrimination or sexual harassment, provided that the Board has given the
Employee written notice specifically  identifying  such violation  and he
has  not cured the same within fifteen (15) days after the giving thereof
(provided, however, that no such cure period will be applicable in the event
that the applicable actions, by their nature, cannot be cured).


             (iv) "Severance" shall mean (a) $500,000, less applicable
withholdings; and (b) a lump sum bonus payment as set forth below (the
"Severance Bonus"), less applicable withholdings. The Company shall pay the
Severance to Employee within ten (10) days after effective date of the
termination of his employment. Inthe event Severance is payable to Employee in
calendar year 2013 or 2014, the Severance Bonus shall equal the Target Bonus. In
the event Severance is payable to Employee in any other calendar year during the
Term, the Severance Bonus shall be a sum equaling the average bonus payment he
actually received in the Company's two most-recently ended fiscal years.
Employee will not be required to mitigate the amount of the aforesaid Severance
payment (including by requiring Employee to seek post­ termination employment),
nor will any post-termination earnings that Employee may receive from any other
source reduce such payment. The Company's obligation to make such-payment will
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have at any time against Employee or
others (excluding only the requirement in Section 4(c) above relating to the
general release).
 
    5. Nonrecruitment, Nonsolicitation, Noncompetition and Nondisparagement
Covenants.

   
          (a) Nonrecruitment of Employees. In consideration  of  the
compensation and benefits being paid and to be paid by the Company to Employee
hereunder, Employee agrees that, during employment with the Company and for one
year after the termination of Employee's employment by either party and for any
reason, Employee shall not, directly or indirectly, hire, solicit or recruit for
employment or encourage to leave employment with the Company, on his own behalf
or on behalf of any other person or entity other than the Company, any employee
of the Company with whom Employee worked during Employee's employment, unless
such person has thereafter ceased to be employed by the  Company for a period of
at least one year prior to any such hiring, solicitation, recruitment or
encouragement. This Section 5(a) will not apply to non-targeted, public
advertising of available positions of employment engaged in by Employee or any
other person or entity.

 
-5-

--------------------------------------------------------------------------------

 
 
          (b) Nonsolicitation of Customers. In consideration of the compensation
and benefits being paid and to be paid by the Company to Employee hereunder,
Employee agrees that, during employment with the Company and for one year after
the termination of Employee's employment by either party and for any reason,
Employee shall not, directly or indirectly, on behalf of himself or of anyone
other than the Company, for the purpose of selling or providing Competitive
Services do any of the following things: (a) solicit or attempt to solicit any
Customer to cease or refuse to furnish goods or services to, or .purchase goods
or services from., the Company; or (b) solicit or attempt to solicit any
Customer to transfer any material portion of its business with the Company to
any other person or entity. For purposes of this Agreement,
 
             (i) the term "Competitive Services" means: (A) multi-channel direct
marketing of merchandise through catalogue and websites, and (B) turn-key
merchandise fulfillment solutions for loyalty marketing programs, and
 
             (ii) the term "Customer" means any person or entity: (A) with whom
Employee had material contact on behalf of the Company during the last eighteen
(18) months of his employment for the purpose of the Company providing, selling,
or attempting to provide or sell products or services to such person or entity;
or (B)  about whom  Employee learned confidential information or trade secrets
during and as a result of his employment with the Company.
 
Nothing in the foregoing provisions of this Section 4(b) and nothing in Section
4(c) below will be construed as barring or restricting Employee in terms of his
rights, after he is no longer employed by the Company, to render services in any
capacity either (i) to an entity that provides Competitive Services which
produced, during such entity's most recently ended fiscal year, less than
twenty-five percent (25%) of such entity's gross revenue (when consolidated with
all such entity's subsidiaries, if any), where the services
Employee  renders  are substantially related to such Competitive Services, or
(ii) to an entity that provides Competitive Services, where the services
Employee renders are wholly unrelated to such Competitive Services.
 
          (c) Noncompetition. In consideration of  the  compensation  and
benefits being paid and to be paid by the Company to Employee hereunder,
Employee agrees that during the Restricted Period, Employee shall not have any
ownership interest in, and shall not engage, directly or indirectly, in the
provision of management, business development, strategic planning, financing,
consulting or sales services for, any person or entity engaged in the business
of providing Competitive Services within the Restricted Territory.
Notwithstanding anything in this Agreement to the contrary, Employee rnay
acquire up to 1% of any company whose stock is publicly traded on a national
securities exchange or over-the-counter market. For purposes of this Agreement,
(i) "Restricted Period" means the period of Employee's employment with the
Company and for one year after the termination of Employee's employment by
either party and for any reason; provided, however, that if a court of competent
jurisdiction determines that such period is unenforceable, "Restricted Period"
shall mean the period of Employee's employment with the Company and for nine
months after the termination of Employee's employment by either party and for
any reason, or such other period as the court shall determine to be reasonable,
and (ii) "Restricted Territory" means the North America; provided, however,
that  if  a  court  of  competent  jurisdiction   determines  that  such  territory  is  too  broad  to  be
enforceable, "Restricted Territory" shall mean the United States of America. The
Restricted Period shall be extended by the number of days in any period in which
Employee is deemed to be in default or breach of Sections 5, 6 or 7 of this
Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 


          (d) Nondisparagement. During Employee's employment with the Company
and for one year after the termination of Employee's employment by either party
and for any reason, neither of Employee or the Company will make any statement
(written or oral) that could reasonably be perceived as disparaging the other
(including, in the case of the Company, its employees). By way of example and
not limitation,  (i) Employee  agrees that he will not make any written or oral
statements that cast in a negative light the services, qualifications, business
operations or business ethics of the Company or its employees, and (ii) Company
agrees that it will not make any written or oral statements that cast in a
negative light the services, qualifications, capabilities or business ethics of
Employee. Nothing in this Section 5(d) shall restrict either party's ability to
consult with counsel or to take any legal action with respect to Employee's
employment or termination of employment with the Company.


          (e) Enforceability of Covenants. Employee represents and acknowledges
that the covenants in this Agreement are reasonably necessary for the protection
of the interests of the Company, are reasonable as to duration, scope and
territory, and are not unreasonably restrictive of Employee. Notwithstanding the
foregoing, should any court of competent jurisdiction determine that any
covenants in this Agreement are unreasonable as to duration, scope, or
territory, the covenants shall be enforceable as provided in this Agreement with
respect to the maximwn duration, scope and territory as the court determines to
be reasonable. Employee agrees that any breach of these covenants
may  result  in  if!eparable damage. and injury to the Company, and that the
Company may be entitled, in addition to monetary damages and to any other
remedies available to the Company under this Agreement and at law, to seek
injunctive relief in any court of competent jurisdiction.
 
    6.  Nondisclosure of Trade Secrets and Confidential Information.
 
          (a) Trade Secrets Defined. As used in this Agreement,  the  term
"Trade Secrets" shall mean all secret, proprietary or confidential information
regel!ding the Company, its activities, business or customers that fits within
the definition of "trade secrets" under the Uniform Trade Secrets Act. "Trade
Secrets" shall not include information that has become generally available to
the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Company. This definition shall
not limit any definition of "trade secrets" or any equivalent term under the
Uniform Trade Secrets Act or any other state, local or federal law.
 
          (b) Confidential Information  Defined.  As  used  in this  Agreement,
the term "Confidential Information" shall mean all information regarding the
Company, its activities, business or customers that is not generally known to
persons not employed by the Company and that is not generally disclosed  by
Company practice or authority to persons not employed by the Company and is the
subject of reasonable efforts to keep it confidential. "Confidential
Information" shall include, but not be limited to, business methods and forms,
marketing plans, strategic business plans, information regarding leads or lead
generation methods, information  regarding Company's Customers and suppliers,
technical information regarding Company products or services, product
development, operations techniques, models, current and future development and
expansion or contraction plans of Company, sale/acquisition plans and contracts,
information concerning the legal affairs of the Company and infonnation
concerning the financial affairs of the Company. "Confidential Information"
shall not include information that has become generally available to the public
by the act of one who has the right to disclose such information without
violating any right or privilege of the Company. This definition shall not limit
any definition of "confidential  information"  or  any  equivalent  tenn under
the Unifonn Trade Secrets Act or any other state, local or federal law.
Additionally, "Confidential Information" shall not include Employee's copies of
lists of customers  (or customer leads), clients, suppliers and vendors of the
Company provided that (i) the persons and entities identified thereon are
parties with whom Employee conducted business before the Effective Date, and
(ii) Employee does not use any such lists in contravention of his obligations
under Sections 5(b) and S(c) hereof.
 
          (c) Nondisclosure of Confidential Information and Trade Secrets.
During Employee's employment and for a period of one year after the tennination
of Employee's employment by either party and for any reason, Employee shall not
directly or indirectly transmit or disclose any Trade Secrets or Confidential
Infonnation to any person or entity, or make use of any such Trade Secrets or
Confidential Information, directly or indirectly, for himself or for others,
without the prior express written consent of the Company, except pursuant to the
good faith perfonnance of Employee's duties under this Agreement. Trade Secrets
protected by the Uniform Trade Secrets Act or other applicable federal, state or
local law shall not lose this protection at the end of the one-year period but
shall remain protected from use or disclosure for so long as they remain Trade
Secrets.
 
 
-7-

--------------------------------------------------------------------------------

 
 
          (d) Enforceability of Covenants. Employee and the Company agree that
Employee's obligations under these nondisclosure covenants are separate and
distinct from other provisions of this Agreement, and a failure or alleged
failure of the Company to perform its obligations under any provision of this
Agreement shall not constitute a defense to the enforceability of these
nondisclosure covenants. Nothing in this provision or this Agreement shall limit
any rights or remedies otherwise available to the Company under federal, state
or local law.
 
    7.  Ownership of Protected Works.

          (a) Protected Works. The tenn "Protected Works" as used in this
Agreement means any and all ideas, inventions, formulas, source codes, object
codes, techniques, processes, concepts, systems, programs, software, software
integration techniques, hardware systems, schematics, flow charts, computer data
bases, client lists (subject to the last sentence of Section 6(b) above),
trademarks, service marks, brand names, trade names, compilations, documents,
data, notes, designs, drawings, technical data and/or training materials,
including improvements thereto or derivatives therefrom, whether or not
patentable, or subject to copyright or trademark or trade secret protection,
developed and produced by Employee, alone or in conjunction with others, during
his employment with the Company and relating in any way to the business of the
Company.
 
          (b) Ownership and Assignment  of  Protected  Works.  Employee agrees
that any and all Protected Works developed by Employee during his employment
with the Company are the sole property of the Company, and that no compensation
in addition to the amounts set forth in Section 3 of this Agreement is due to
Employee for development of such Protected Works. Employee hereby assigns and
agrees to assign all of his respective rights, title and interest in Protected
Works, including all patents or patent applications, and all copyrights therein,
to the Company. Employee further agrees at the Company's request and without
further consideration, but at the expense of the Company, that Employee will
communicate to the Company any facts known to Employee and testify in any legal
proceedings, sign all lawful papers, make all rightful oaths, execute all
divisional, continuing, continuation-in-part, or reissue applications, all
assignments, all registration applications and all other instruments or papers
to carry into full force and effect, the assignment, transfer and conveyance
hereby made or intended to be made and generally do everything possible for
title to the Protected Works and all patents or copyrights or trademarks or
service marks therein to be clearly and exclusively held by the Compariy.
Employee agrees that he will not apply for any state, federal, or other
jurisdiction's registration of rights in any of the Protected Works and that he
will not oppose or object in any way to  applications for registration of the
same by the Company or others designated by the Company. Employee agrees to
exercise reasonable care to avoid making the Protected Works available to any
third party.  Employee also agrees that he shall be liable to the Company for
all damages, excluding the Company's attorneys' fees and other expenses of
litigation, if the Protected Works are made available to third parties in any
manner by Employee without the express written consent of the
Company.                                                                               ·
 
    8. Rights to Materials and  Return  of  Materials.  All  records,  files,
software, software code, memoranda, reports, price lists, leads, customer lists,
drawings, training materials, workflows, phone lists, plans, sketches,
documents, technical information, and other tangible items (together with all
copies of such documents and things) relating to the business of the Company,
which Employee shall use or prepare or come in contact with in the course of, or
as a result of, Employee's employment shall, as between the parties to this
Agreement, remain the sole ,property of the Company. Laptop computers, software
and related data, infomiation and things provided to Employee by the Company or
obtained by Employee, directly or indirectly, from the Company, also shall
remain the sole property of the Company. Upon the termination of Employee's
employment or upon the demand of the  Company,  Employee  shall  immediately
return all such materials and things to the Company and shall not retain any
copies or remove or participate in removing any such materials or things from
the premises of the Company after termination or the Company's request for
return. Notwithstanding the preceding sentence, Employee may retain his personal
copies of (i) records relating to his employment and compensation (e.g., this
Agreement, copies of bonus plans, and the like), (ii) materials previously
distributed generally to the Company's employees or participants in its employee
benefits plans and programs  (including Welfare Benefit Plans), and (iii) other
agreements or instruments hereafter entered into between Employee and the
Company.
 
 
-8-

--------------------------------------------------------------------------------

 
 
    9.    Compliance with Policies and Laws.  Employee agrees to be bound by and
to observe any and all of the Company's written policies, work rules or
standards of conduct. Employee further agrees to abide by the laws and
regulations of the United States and other applicable jurisdictions  and to
exercise good judgment  in the best interest of the Company.
 
    10.  Miscellaneous.
 
          (a) Entire Agreement. This Agreement constitutes  the  entire
agreement between Employee and the Company with respect to the subject matter
hereof, and supersedes all prior oral or written agreements or understandings
related to the subject hereof.
 
          (b) Amendments. The Agreement may not be amended or modified, and no
provision of this Agreement may be waived except in writing signed by both  the
Company and Employee. Waiver of any one provision of this Agreement shall not be
deemed a waiver of any other provision.
 
          (c) Assignment. This Agreement shall be binding  upon and inure to the
benefit of the parties hereto and their respective, heirs, legal
representatives, successors and assigns; provided, however, Employee agrees that
his rights and obligations hereunder are personal to him and may not be assigned
without the express written consent of the Company.
 
          (d) Seve:rability. Each provision shall be considered severable. If
for any reason any provision or provisions are determined to be invalid or
contrary to applicable law, such invalidity will not impair the operation of or
affect the remaining provisions.
 
          (e) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Arizona, without giving effect to
any choice or conflict of law provision or rule (whether of the State of Arizona
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Arizona.
 
          (f) Headings. Section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
          (g) Counterparts. This Agreement may be executed in two or more
counterparts and by facsimile signature, each of which shall be deemed an
original and all of which shall together constitute one and the same instrument.


          (h)    Representation  by Counsel.  Each party acknowledges and agrees
that this Agreement has been reviewed by legal counsel of his or its choosing.
 
          (i) Dispute Resolution. The parties agree that, except as provided in
Section 1O(i)(iii), any controversy, claim or dispute of whatever nature between
Employee and the Company arising out of or relating to this Agreement, or
arising out of Employee's employment with the Company (each, a "dispute"),
shall, subject to the mediation provision set forth below, be filed exclusively
in the state or federal courts in Maricopa County, Arizona. The parties consent
and agree to the jurisdiction of the Arizona  courts. Neither of the parties
will argue or contend that it is not subject to the jurisdiction of the Arizona
courts or that venue in Maricopa County, Arizona, is improper. The parties agree
to waive any right to a trial by jury in any such dispute and that the matter
will be tried solely to the court. The parties understand that they are giving
up valuable legal rights under this provision, including the right to trial by
jury, and that they voluntarily and knowingly waive those rights.
 
 
-9-

--------------------------------------------------------------------------------

 
 
          (i) Mediation. The parties will first attempt to mediate the dispute
before a neutral mediator mutually agreed upon by the parties. Ifthe parties
cannot agree on a mediator within 15 days after either party provides the other
with written notice ofa dispute to be resolved pursuant to this Section
lO(i)(i), then the American Arbitration Association ("AAA") shall be asked to
designate a mediator who is available to conduct a mediation as promptly as
possible.


          (ii) Litigation. If the parties are unable to resolve their dispute by
mediation, after the unsuccessful conclusion of any such mediation, either party
may pursue the remedies available to it at law or equity; provided that any such
proceeding shall be subject to all of the terms of this Section 10, including
jurisdiction, choice-of-law, venue and waiver of jury trial.


          (iii) Exceptions.  The parties agree that the procedures outlined in
this Section 10 are the exclusive methods of dispute resolution,  except that
notwithstanding the foregoing, the Company may bring an action for injunctive
relief, specific performance or other equitable relief in any court of competent
jurisdiction to enforce the provisions of Sections 5, 6, 7 and 8 of this
Agreement. Should a party institute a legal action or  administrative proceeding
against the other with respect to any  dispute  without  complying  with  the
requirements of this Agreement, such breaching party shall be responsible for
all damages, costs, expenses and attorney's fees incurred by the other party in
dismissing such action and otherwise as a result of such breach.


       G) Notices. All notices, requests, demands, claims, and other
communications hereunder  will be in writing. Any notice request, demand, claim
or other communication hereunder shall be duly given if delivered by hand
delivery or if delivered to the following address by mail or receipted delivery:
 
To the Company:  Tina Rhodes
 
Skymall Holding Corp.
2525 East Camelback Road, Suite 850
Phoenix, Arizona 85016
 
With a copy to: Karen McConnell
Ballard Spahr LLP
I East Washington Street, Suite 2300 Phoenix, Arizona 85004-2555


To Employee:  At his  then-current  principal  residential  address as last
reflected in the Company's books and records.
 
 
-10-

--------------------------------------------------------------------------------

 
 
With a copy to:


Winslett Studnicky McCormick & Bomser LLP
6 East 39th Street, 6th Floor
New York NY 10016-0112
Attn: Larry Studnicky, Esq.


Either party may change its or his address for notice by written notice to the
other.


          (k) Taxes.  Any payments provided for hereunder  shall be paid net of
any applicable employment taxes or other withholdings required under federal,
state or local law.
      

          (1) Survival.   The provisions  of Sections 4 through 8 and 10 shall
survive the expiration or termination of this Agreement.


[signatures on following page]
 
 
-11-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
EMPLOYEE:
 
/s/ Kevin M. Weiss
Kevin M. Weiss
 
 
COMPANY:
 
SKYMALL HOLDING CORP.
 
By:  ____________________
Name:  __________________
Title:  ___________________
 
 


[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]
 
 
-12-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
EMPLOYEE:
______________

Kevin M. Weiss
 


COMPANY:
 
SKYMALL HOLDING CORP.
 
By:  /s/ Daniel T. Shom
Name:  Daniel T. Shom
Title:  _____________
 






[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]
 
 
-13-

--------------------------------------------------------------------------------

 

Exhibit A
Significant Positions Held on Effective Date
 
 
Operating Partner, Bertram Capital Management LLC